Smith, Justice,
dissenting.
In Wilson v. McQueen, 224 Ga. 420, 421 (162 SE2d 313) (1968), this court held: “From [Code Ann. § 6-803 (a)] it is manifest that the General Assembly intended that a notice of appeal must be filed within 30 days after entry of the appealable judgment complained of, except where there is filed (1) a motion for new trial, (2) a motion in arrest of judgment, or (3) a motion for judgment notwithstanding the verdict. A supersedeas is thus not among those exceptions which automatically extend the filing date for notices of appeal. See Williams v. Keebler, 222 Ga. 437 (150 SE2d 674); Bailey v. State, 224 Ga. 48 (159 SE2d 286).” (Emphasis supplied.) Code Ann. § 6-803 (a) was construed as not permitting a supersedeas to extend the time for filing a notice of appeal.
Recently, in Jones v. Swett, 244 Ga. 715, 717 (261 SE2d 610) (1979), this court relied on the following principle of law: “Once the court interprets a statute, that interpretation becomes an integral part of the statute and any subsequent ‘reinterpretation’ would be no different from a judicial alteration of language placed in the statute by the General Assembly itself. [Cits.]” I believe the import of Jones is this: whatever the force of stare decisis in other contexts, appellate courts should take an especially dim view of “reinterpreting” statutes.
In spite of the court’s pronouncement in Jones, the majority provides no explanation as to why McQueen will no longer be *781followed. It simply overrules McQueen insofar as it “conflicts with the [present] holding.” 1
In my view, existing precedent should control in the absence of compelling reasons to the contrary. Under McQueen, I would hold that the habeas court’s entry of a stay “pending a hearing on [the state’s] motion” did not extend the time for filing a notice of appeal and that the instant appeal must be dismissed.

 While the majority recognizes that McQueen is inconsistent with its holding, it also attempts to distinguish McQueen “on grounds that: (1) In McQueen there was no motion for supersedeas, whereas there was a motion for a stay-here; and (2) the trial judge in McQueen did not grant the supersedeas in order to receive additional evidence, which was done here.” The majority, however, leaves us in doubt as to whether, or if so, why these “distinguishing features” have legal import.
I cannot attach any legal significance to the fact that there was a motion for stay filed in this case, while in McQueen only a motion for reconsideration was filed. “This court has construed Code Ann. § 6-803 as limiting motions that would extend the filing date for a notice of appeal to only a motion for new trial, or a motion in arrest of judgment or a motion notwithstanding the verdict. Adamson v. Adamson, 226 Ga. 719 (177 SE2d 241) (1970); Johnson v. Barnes, 237 Ga. 502 (229 SE2d 70) (1976); Ellis v. Continental Ins. Co., 141 Ga. App. 809 (234 SE2d 377) (1977).” Donnelly v. Stynchcombe, 246 Ga. 118 (269 SE2d 10) (1980). A motion for stay does not affect the time for filing a notice of appeal any more than does a motion for reconsideration.
As for the majority’s second “distinguishing feature,” it must be noted that the rule of McQueen does not focus on the purpose for granting a supersedeas. It simply holds: “A supersedeas is... not among those exceptions which automatically extend the filing date for notices of appeal.” Id. at 421. The order of supersedeas in McQueen did not state the court’s purpose in entering the order.